                                                  D: +1 202 974 1959
                                                   lmalm@cgsh.com




                                               February 24, 2020

VIA CM/ECF

Hon. Sarah L. Cave, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, NY 10007

         Re: In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
         Request to File Reply on Letter Motion to Compel Answers to Deposition Questions
         Under Seal

Dear Judge Cave:

                We write on behalf of defendant Keurig Green Mountain, Inc. (“Keurig”) to
request that the Court seal certain confidential information in Keurig’s Reply on its Letter
Motion to Compel Answers to Deposition Questions pursuant to Rule I(F)(2) of Your Honor’s
Individual Rules of Practice, standing order 19-mc-583, and Section 6 of the Court’s ECF Rules
and Instructions. We file with this letter the reply with proposed redactions and exhibit for
proposed sealing. 1

               Keurig makes this sealing request to protect confidentiality interests asserted by
JBR. The proposed redactions concern deposition testimony from five JBR witnesses about the
circumstances surrounding the departure of certain former JBR employees. Although JBR has
not designated such testimony as confidential, counsel for JBR has represented that JBR will
designate the relevant testimony of at least one of these witnesses under the Stipulated Amended
Protective Order (ECF No. 496). 2




1
  Keurig seeks a viewing level of the selected parties in the restricted CM/ECF filing.
2
  Although JBR has not designated as confidential the testimony of its other witnesses, Keurig has redacted the
information as it concerns the same type of subject matter as the information that JBR’s counsel has represented will
be designated as confidential.
Hon. Sarah L. Cave
February 24, 2020
                Keurig takes no position with respect to JBR’s requests. Keurig’s proposed
redactions are narrowly tailored to protect the asserted confidentiality of the subject matter at
issue, and it requests that the Court permit the filing of these documents under seal.

                                              Respectfully submitted,

                                              /s/ Carl Lawrence Malm

                                              Carl Lawrence Malm


cc: All Counsel of Record (via ECF)




                                                  2
